Citation Nr: 0210450	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from December 1966 
to November 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In a November 1995 rating decision, the RO granted 
a 70 percent rating for PTSD.  The veteran persisted in his 
appeal, and in May 1996 claimed entitlement to a total 
disability rating based on individual unemployability.  The 
appeal as to that claim arises from a September 1996 rating 
decision denying the total disability rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  PTSD is productive of a demonstrable inability to obtain 
or retain employment.

2. The veteran's claim of entitlement to a total rating based 
on individual unemployability was presented after the claim 
for an increased evaluation for PTSD.


CONCLUSIONS OF LAW

1. The schedular criteria for a 100 percent rating for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2. The veteran's claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities is moot.  38 U.S.C.A. §§ 5110(a), 7104 (West 
1991); 38 C.F.R. §§ 4.16(a), 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. PTSD

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The Veterans Claims Assistance Act and the implementing 
regulations pertinent to the merits of the claim are 
liberalizing and applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The Board finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award an 
increased evaluation for PTSD.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, multiple VA examinations to help determine 
the current nature and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 2002 
U.S. Vet. App. Claims LEXIS 443 (June 19, 2002).

The veteran contends, in essence, that his service-connected 
PTSD has increased in severity and has interfered with his 
ability to maintain substantially gainful employment.  In 
this regard, the appellant is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411, for PTSD.  Effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  The 
new criteria for evaluating psychiatric disabilities are 
codified at 38 C.F.R. § 4.130 (2001), and they are different 
from those in effect prior to November 7, 1996.  Nonetheless, 
in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In light of Karnas, the Board will proceed to analyze the 
veteran's PTSD claim under both sets of criteria to determine 
if one is more favorable to the veteran.

Under the old, pre- November 1996 criteria, 38 C.F.R. § 
4.132, Diagnostic Code 9411, provided for a 70 percent rating 
was applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was applicable where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment. The three criteria for a 100 
percent criteria were independent of one another and only one 
needed to be met in order to award a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the new criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A 
GAF score of 31-40 represents some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed person avoids friends, neglects 
family, and is unable to work).

In applying the evidence of record to the rating criteria, 
and after resolving reasonable doubt in the veteran's favor, 
the Board finds that his level of disability satisfies the 
criteria for a 100 percent rating under the prior 
regulations.  In reaching this conclusion, the Board observes 
that numerous VA examiners have concluded that the veteran is 
unable to maintain employment.  

A VA treating social worker, in a May 1993 assessment, noted 
persistent symptoms of PTSD with nightmares, flashbacks, high 
social isolation and fragile anger control.  She assessed a 
current GAF of 40, with a highest GAF of 40 in the past year.  
In a July 1993 decision, the Social Security Administration 
found that the veteran was unable to engage in any 
substantially gainful activity by reason of physical and 
psychological factors, with his PTSD symptoms intruding 
severely on his ability to work.  A VA psychiatric examiner, 
in a September 1993 report, noted dramatic symptoms of PTSD 
including nightmares, nearly paranoid hypervigilance, 
irritability and explosive anger, and past suicidal rages.  
That examiner assessed that the veteran was unemployable due 
to the severity of his PTSD symptoms, and assigned a GAF 
score of 32.  A VA psychiatric examiner, in an August 1995 
report, noted a history of rage attacks due to his PTSD, as 
well as paranoia, self-isolation, depression with grossly 
impaired recent memory, irritability, and intermittent 
extreme and potentially explosive anger.  That examiner 
assessed an inability to work due to the veteran's paranoia 
and self-isolating symptoms, and assigned a GAF of 32.  

A VA psychiatric examiner in October 1997 noted depressed 
mood with suicidal ideation, and diagnosed both PTSD and a 
not-otherwise-specified depressive disorder, assigning a GAF 
of 50.  A VA treating social worker, in a November 1997 
report, noted that the veteran continued to suffer from 
catastrophic stressors including re-experiencing memories of 
Vietnam, with persistent worsening symptoms of PTSD, 
including extreme social isolation, anger under fragile 
control, poor short-term memory, combat dreams, poor 
concentration, and flashbacks.  She assigned a GAF of 30, 
with a highest GAF of 35 in the past year.  In short, past 
treating or examining psychiatrists and social workers have 
almost uniformly concluded that the veteran's extreme PTSD 
symptoms preclude gainful employment.  

Because a total disability rating is assigned under the old 
rating criteria for mental disorders, the new criteria cannot 
result in a higher schedular rating, and hence need not be 
considered.  See Karnas.

II. Total Rating Based on Individual Unemployability

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ." 38 C.F.R. § 20.101(a).  In this respect, however, the 
veteran submitted his claim for an increased evaluation for 
PTSD in 1993.  He did not file a claim for individual 
unemployability until 1998.  As such, any effective date for 
a total schedular rating will predate any possible award 
pursuant to the provisions of 38 C.F.R. § 4.16(a).  
Therefore, the issue of a total rating based on individual 
unemployability is moot, and the Board may not exercise 
jurisdiction over the issue.  Green v. West, 11 Vet. App. 
472, 476 (1998).



ORDER

A 100 percent schedular rating for PTSD is granted subject to 
law and regulations governing the payment of monetary 
benefits. 

The claim of entitlement to TDIU is moot, and is dismissed 
for lack of jurisdiction.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

